Citation Nr: 0305751	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  94-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from February 1966 to February 
1968.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provides the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but does not require VA to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

A review of the claims folder reveals that the claims file 
has been in the possession of the RO for a significant period 
of time since November 2000 and the RO has not advised the 
veteran of the VCAA, and the potential impact the VCAA might 
have on his claim.  This is in spite of the fact that a 
supplemental statement of the case was issued in December 
2002, giving the RO an opportunity to provide the veteran 
with notification of the VCAA.  This violation of due process 
must be addressed before the Board can undertake any action 
in the claim.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for the benefit sought, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




